DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 8 is objected to because of the following informalities:  
“the uniform movement phase” (line 2) lacks proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 2016/0047836).
Regarding claim 1, Jones et al. (hereinafter Jones) teaches a method for determining an orientation of an accelerometer system relative to a vehicle within which it is installed, wherein the accelerometer system is a multi-axial accelerometer system 
Regarding claim 2, Jones teaches the method of claim 1, comprising grouping the acceleration measurements according to whether the measurements were obtained during an acceleration or deceleration phase, and using the distribution of the accelerations within each of the groups to determine the orientation of the accelerometer system [0098].
Regarding claim 3, Jones teaches the method of claim 2, comprising obtaining for each of the acceleration measurements a speed signal indicating a speed of the vehicle, and grouping the measured accelerations using the obtained speed signals (grouped by forwards, earth, and sideways [0089]).
Regarding claim 4, Jones teaches the method of claim 2, comprising determining the orientation of a lateral plane of the vehicle using the measured accelerations obtained during the acceleration and deceleration phases [0067-0071] and [0098].
Regarding claim 5, Jones teaches the method of claim 4, comprising determining an average acceleration vector for the measured accelerations obtained during the 
Regarding claim 6, Jones teaches the method of claim 5, comprising determining a longitudinal axis of the vehicle and/or a gravity vector using the measured accelerations obtained during the acceleration and deceleration phases [0098].
Regarding claim 8, Jones teaches the method of claim 6, comprising using the measured accelerations obtained during the uniform movement phase to determine a gravity vector by projecting the measured accelerations, or an average uniform vector determined therefrom, onto the determined lateral plane [0088-0089].
Regarding claim 9, Jones teaches the method of claim 8, comprising determining a horizontal plane of the vehicle normal to the gravity vector [0071].
Regarding claim 10, Jones teaches the  method of claim 8, comprising determining a longitudinal axis of the vehicle by a cross product of the gravity vector and the normal vector of the lateral plane [0087].
Regarding claim 12, Jones teaches the method of any preceding claim 1, comprising continuously or periodically updating the orientation determination when new acceleration measurements are obtained [0032].
Regarding claim 13, Jones teaches an apparatus comprising: a multi-axial accelerometer system capable of measuring acceleration values for each of the axes of the accelerometer system to provide an acceleration measurement in the co-ordinate frame of the accelerometer system [0052]; and one or more processor(s) [0055] 
Regarding claim 14, Jones teaches the apparatus of claim 13, wherein the one or more processors are operable to: group the acceleration measurements according to whether the measurements were obtained during an acceleration phase, or during a deceleration phase [0098]; and use the distribution of the accelerations within the groups to determine the orientation of the accelerometer system relative to the vehicle within which it is installed [0098].
Regarding claim 16, Jones teaches a computer readable storage medium storing software code that when executing on a data processor performs a method as claimed in claim1 [0123].
Allowable Subject Matter
Claims 7, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/A.V.D/Examiner, Art Unit 2852